Case 1:19-cv-02104-CMA-GPG Document 39 Filed 05/06/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-02104-CMA-NRN

  SATCOM SOLUTION AND RESOURCES LLC, a Delaware limited liability company,

        Plaintiff,

  v.

  FRED POPE,
  SATCOM RESOURCES LLC, a Delaware limited liability company, and
  6SOLE INC, a Colorado corporation,

        Defendants.


             ORDER ADOPTING RECOMMENDATION OF UNITED STATES
                 MAGISTRATE JUDGE GORDON P. GALLAGHER


        This matter is before the Court on the April 20, 2020 Recommendation (Doc. #

  38) by United States Magistrate Judge Gordon P. Gallagher, wherein he recommends

  that Defendants Fred Pope, Satcom Resources LLC, and 6Sole Inc.’s Motion to Dismiss

  (Doc. # 13) should be granted in part and denied in part. The Recommendation is

  incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

        The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Doc. # 38 at 1 n.2.) Despite this advisement, no objections to Magistrate Judge

  Gallagher’s Recommendation have been filed by either party.
Case 1:19-cv-02104-CMA-GPG Document 39 Filed 05/06/20 USDC Colorado Page 2 of 4




         “[T]he district court is accorded considerable discretion with respect to the

  treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

         After reviewing the Recommendation of Magistrate Judge Gallagher, in addition

  to applicable portions of the record and relevant legal authority, the Court is satisfied

  that the Recommendation is sound and not clearly erroneous or contrary to law. See

  Fed. R. Civ. P. 72(a). Accordingly, the Court ORDERS as follows:

  •   The Report and Recommendation of United States Magistrate Gordon P. Gallagher

      (Doc. # 38) is AFFIRMED and ADOPTED as an Order of this Court;

  •   Defendants’ Motion to Dismiss (Doc. # 13) is GRANTED IN PART AND DENIED IN

      PART. Specifically:

      o Plaintiff’s First and Fourth Causes of Action may proceed against Defendants

         Pope and Sole6. Plaintiff’s First and Fourth Causes of Action against Defendant

         Satcom Resources are dismissed pursuant to Fed. R. Civ. P. 12(b)(6);

      o Plaintiff’s Second Cause of Action against Defendant Pope is dismissed

         pursuant to Fed. R. Civ. P. 12(b)(6);

      o Plaintiff’s Third Cause of Action against Defendants Pope and 6Sole may

         proceed pursuant to 18 U.S.C. §§ 1030(a)(2), 1030(a)(4), 1030(a)(5), and


                                                 2
Case 1:19-cv-02104-CMA-GPG Document 39 Filed 05/06/20 USDC Colorado Page 3 of 4




         1030(g). Plaintiff’s Third Cause of Action is dismissed against Defendant

         Satcom Resources under 18 U.S.C. §§ 1030(a)(2), 1030(a)(4), 1030(a)(5),

         1030(a)(6)(A), 1030(b), and 1030(g) pursuant to Fed. R. Civ. P. 12(b)(6);

      o Plaintiff’s Fifth Cause of Action under Colo. Rev. Stat. § 18-4-408 is dismissed

         against all Defendants for lack of standing. Plaintiff’s Fifth Cause of Action under

         Colo. Rev. Stat. § 18-4-405 may proceed against Defendants Pope and 6Sole

         but is dismissed against Defendant Satcom Resources pursuant to Fed. R. Civ.

         P. 12(b)(6);

      o Plaintiff’s Sixth Cause of Action against Defendants Pope and Satcom

         Resources is dismissed pursuant to Fed. R. Civ. P. 12(b)(6);

      o Plaintiff’s Seventh Cause of Action may proceed against Defendant Pope;

      o Plaintiff’s Eighth Cause of Action may proceed against Satcom Resources but is

         dismissed against Defendant Pope pursuant to the economic loss rule;

      o Plaintiff’s Ninth Cause of Action against Defendants Pope and Satcom

         Resources is dismissed pursuant to Fed. R. Civ. P. 12(b)(6);

      o Plaintiff’s Tenth Cause of Action against Defendant Pope may proceed

         regarding the nonpayment of $87,862.90 but is dismissed against Defendant

         Pope on the remaining claims pursuant to Fed. R. Civ. P. 12(b)(6).

  •   In summary, the following claims remain pending: the First and Fourth Causes of

      Action against Defendants Pope and Sole6; the Third Cause of Action against

      Defendants Pope and 6Sole pursuant to 18 U.S.C. §§ 1030(a)(2), 1030(a)(4),

      1030(a)(5), and 1030(g); the Fifth Cause of Action under Colo. Rev. Stat. § 18-4-


                                               3
Case 1:19-cv-02104-CMA-GPG Document 39 Filed 05/06/20 USDC Colorado Page 4 of 4




     405 against Defendants Pope and 6Sole; the Seventh Cause of Action against

     Defendant Pope; the Eighth Cause of Action against Satcom Resources; and the

     Tenth Cause of Action against Defendant Pope regarding the nonpayment of

     $87,862.90.



        DATED: May 6, 2020

                                              BY THE COURT:


                                              _____________________________
                                              CHRISTINE M. ARGUELLO
                                              United States District Judge




                                          4
